Drawings
The drawing(s) were received on 04 March 2022.  These drawing(s) are accepted.

Reasons for Allowance
Claims 1-17 and 19-20 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-19, the prior art of record does not teach nor suggest a “magnetic recording device, comprising: a magnetic head; and an electrical circuit, the magnetic head including a magnetic pole, a first shield, and a stacked body provided between the magnetic pole and the first shield, the stacked body including a first magnetic layer, a second magnetic layer, a first layer provided between the first magnetic layer and the second magnetic layer, the first layer including at least one selected from the group consisting of Ta, Zr, Hf, Mo, W, Tc, Re, Ru, Rh, Os, Ir, Pd, Pt, Mn, Cr, V, Ti, Sc, Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu, and a first nonmagnetic layer provided between the first magnetic layer and the first layer, a change rate of an electrical resistance of the stacked body with respect to a change of a current density flowing in the stacked body has a first value when the current density is in a first range, a second value when the current density is in a second range, and a third value when the current density is in a third range, the second range being between the first range and the third range, the second value being greater than the first value and greater than the third value, the electrical circuit supplying, to the stacked body, a current of a current density within the third range” (emphasis added).
With respect to claim 20, the prior art of record does not teach nor suggest a “magnetic head, comprising: a magnetic pole; a first shield; and a stacked body provided between the magnetic pole and the first shield, the stacked body including a first magnetic layer, a second magnetic layer, a first layer provided between the first magnetic layer and the second magnetic layer, the first layer including at least one selected from the group consisting of Ta, Zr, Hf, Mo, W, Tc, Re, Ru, Rh, Os, Ir, Pd, Pt, Mn, Cr, V, Ti, Sc, Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu, and a first nonmagnetic layer provided between the first magnetic layer and the first layer, a change rate of an electrical resistance of the stacked body with respect to a change of a current density flowing in the stacked body has a first value when the current density is in a first range, a second value when the current density is in a second range, and a third value when the current density is in a third range, the second range being between the first range and the third range, the second value being greater than the first value and greater than the third value, a current of a current density within the third range being supplied to the stacked body” (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688